DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, 7, 15-17, and 20-26 are rejected under 35 U.S.C. 103 as being unpatentable over Novak et al. (2009/0172954), hereinafter Novak, in view of Bond (5,341,707).
Regarding claim 1, Novak teaches a hand cutting tool comprising:
a first cutting blade (44, 46, 48, 50) comprising one of a left-type configuration or a right-type configuration; 
a second cutting blade (44, 46, 48, 50) comprising the left-type configuration or the right-type configuration of the first cutting blade; 
a first handle (24, 22) with a right side and a left side opposite the right side; 
a second handle (24, 22) with a right side and a left side opposite the right side, wherein the right side of the first handle is opposite to the left side of the second handle; 
a handle lock assembly configured to retain the first handle and the second handle in a closed position; and 
a first visual indicator (types of arrows 63, 64, 65, 66, and colors 72, 74) on the first handle, wherein the first visual indicator identifies the left-type configuration or the right-type configuration of the first and second cutting blades; 
a second visual indicator on the second handle, wherein the second visual indicator identifies the left-type configuration or the right-type configuration of the first and second cutting blades; 
a first tactile indicator disposed on the first handle, wherein the first tactile indicator is located on the left side of the first handle when the first visual indicator identifies the left-type configuration, and the first tactile indicator is located on the right side of the first handle when the first visual indicator identifies the right-type configuration; and 
a second tactile indicator disposed on the second handle, wherein the second tactile indicator is located on the right side of the second handle when the second visual indicator identifies the left-type configuration and the second tactile indicator is located on the left side of the second handle when the second visual indicator identifies the right-type configuration.
See Figs. 1-8.
Novak teaches providing a tactile indicator (recessed or raised arrows) on an end of the handle.  Novak does not teach tactile indicators provided on the sides of the handles.
Bond teaches providing tactile indicators (68, 69) on sides of handles and/or rear ends of the handles.  See Fig. 8.
It is noted that Novak and Bond teach raised and recessed indicators which are tactile indicators.	

Therefore, it would have been obvious to one skilled in the art before the effective filling date of the claimed invention to provide the same types of tactile indicators such as the left-type configuration or the right-type configuration to the handles in Novak such that the first tactile indicator is on the right side of the first handle and the second tactile indicator is on the left side of the second handle as taught by Bond so that one can identify a type of tool easily when the tool is rested on a horizontal surface.
Regarding claim 3 and 4, the detail of the handle lock assembly is best seen in Figs. 1-3.
Regarding claim 5, a visual indicator 60 is best seen in Figs. 1-8.
Regarding claim 7, Novak teaches the indicator 60’ in form of a raised indicator. Bond teaches raised indicators in Fig. 2.
Regarding claim 21, Novak teaches the visual indicators in form of a straight arrow indicia in Figs. 1 and 7, a left arrow indicia in Figs. 3, 5 and 7, and a right arrow indicia in Figs. 4, 6 and 7. 
Regarding claim 22, the cutting blades being of the left-type configuration are best seen in Figs. 3 and 5 in Novak. Novak and Bond teach the raised or recessed arrows which are tactile indicators.
Regarding claim 15, Novak teaches a hand cutting tool comprising:
first and second cutting blades comprising a right-type configuration (64, 66); 

a lower handle (24, 22) for driving movement of the first cutting blade, the lower handle has a right side and a left side opposite the right side, wherein the right side of the upper handle is opposite the left side of the lower handle; and 
a first tactile indicator having a first tactile member disposed on the right side of the upper handle; and 
a second tactile indicator having a second tactile member disposed on the left side of the lower handle, wherein the first tactile member on the right side of the upper handle and the second tactile member on the left side of the lower handle provide tactile indication that the first and second cutting blades are oriented in the right-type configuration. 
See Figs. 4, 6 and 7.
Novak teaches providing a tactile indicator (recessed or raised arrows) on an end of the handle.  Novak does not teach tactile indicators provided on the sides of the handles.
Bond teaches providing tactile indicators (68, 69) on sides of handles and/or rear ends of the handles.  See Fig. 8.
It is noted that Novak and Bond teach raised and recessed indicators which are tactile indicators.	
Therefore, it would have been obvious to one skilled in the art before the effective filling date of the claimed invention to provide visual indicators on sides of 
Bond teaches providing the first tactile indicator 68 on the left side of the upper handle 62a and the second tactile indicator 69 on the right side of the lower handle 62b.  However, to provide the first tactile indicator 68 on the right side of the upper handle 62a and the second tactile indicator 69 on the left side of the lower handle 62b is a design choice both choices of arrangement of the tactile indicators yield the same result which one can identify a type of tool easily when the tool is rested on a horizontal surface.
Therefore, it would have been obvious to one skilled in the art before the effective filling date of the claim invention to provide to provide the first tactile indicator on the right side of the upper handle and the second tactile indicator on the left side of the lower handle in the hand cutting tool of Novak since such modification is an obvious design choice.
Regarding claim 16, Novak teaches the indicator at the ends of the handles.  Bond teaches the indicators at the sides and the ends of the handle in Fig. 8.
Regarding claim 17, Novak teaches the indicator 60’ in form of an embossed lug. Bond teaches indicator 26 in form of an emboss lug.
Regarding claim 20, a visual indicator (64, 66 and/or color 74) is best see in Figs. 4 and 6.  Bond teaches visual indicators in Figs. 1-8.
Regarding claim 23, Novak teaches a hand cutting tool, comprising: 
first and second cutting blades comprising a left-type configuration (63, 65); 

a lower handle (24, 22) for driving movement of the first cutting blade, the lower handle has a left side and a right side opposite the left side, wherein the left side of the upper handle is opposite the right side of the lower handle; 
a first tactile indicator having a first tactile member disposed on the left side of the upper handle; and 
a second tactile indicator having a second tactile member disposed on the right side of the lower handle, wherein the first tactile member on the left side of the upper handle and the second tactile member on the right side of the lower handle provide tactile indication that the first and second cutting blades are oriented in the left-type configuration.
See Figs. 3, 5 and 7.
Novak teaches providing a tactile indicator (recessed or raised arrows) on an end of the handle.  Novak does not teach tactile indicators provided on the sides of the handles.
Bond teaches providing tactile indicators (68, 69) on sides of handles and/or rear ends of the handles.  See Fig. 8.
It is noted that Novak and Bond teach raised and recessed indicators which are tactile indicators.	
Bond teaches providing same type of tactile indicators (68, 69) on both handles as shown in Fig. 8. One tactile indicator 68 is on a left side of a first upper handle 62a and one tactile indicator 69 is on a right side of a second lower handle.

Regarding claim 24, Novak teaches the indicator at the ends of the handles.  Bond teaches the indicators at the sides and the ends of the handle in Fig. 8.
Regarding claim 25, Novak teaches the indicator 60’ in form of an embossed lug. Bond teaches indicator 26 in form of an emboss lug.
Regarding claim 26, a visual indicator (63, 65 and/or color 72) is best see in Figs. 4 and 6.  Bond teaches visual indicators in Figs. 1-8.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Novak et al. (2009/0172954), hereinafter Novak, in view of Bond (5,341,707) as applied to claim 1 above, and further in view of Huang (2016/0185000).
The modified cutting tool of Novak teaches the invention substantially as claimed except for the first and second handles being spring biased toward an open position.
Huang teaches hand cutting tool having first and second handles being spring (34) biased toward an open position for automatically open the hand cutting tool.  See Fig. 2.
Therefore, it would have been obvious to one skilled in the art before the effective filling date of the claimed invention to provide the handle cutting tool of Novak . 
Response to Arguments
Applicant's arguments filed 12/17/2020 have been fully considered but they are not persuasive. 
Regarding Applicant’s argument that Bond does not teach a cutting tool with “left-type configuration” and “right-type configuration” cutting blades, Bond is applied to teach where to provide the indicators on the handle. A cutting tool with “left-type configuration” and “right-type configuration” cutting blades is taught by Novak.  Therefore, the combination of Novak and Bond meets the claim language.
Regarding Applicant’s argument with respect to the term “and/or”, Bond teaches the indicators (68, 69) provided on both sides of the handles OR an end of the handles.  Therefore, one skilled in the art would put the indicators in Novak on both sides of the handles as taught by Bond so that one can identify types of cutting blades easily. This is applied in the rejection (see the “Therefore” paragraph).  
Furthermore, a person of ordinary skill is a person of ordinary creativity, and not an automaton, KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).  Therefore, when a person of ordinary skill looks at Fig. 8 in Bond, he/she would furthermore modify the tool by provides the indicators on both handles and ends for better indicating types of cutting blades.
The term “or” alone meets the claim language since claim 1 does not require the indicators on both sides and ends of the handle.  The rejection does not use the indicators on both sides and ends of the handle.  The rejection uses the indicators on 
The term “and” is added to bring attention to the Applicant that if Applicant wish to clarify the indicators on both sides and ends of the handles as shown in Fig. 9 of the invention, Fig. 8 in Bond could be used to teach such design being known in the art.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHONG H NGUYEN whose telephone number is (571)272-4510.  The examiner can normally be reached on M-F: 6-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/PHONG H NGUYEN/Examiner, Art Unit 3724